Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a communication unit”, “an image processing unit”, “a control unit”, “a recording unit” in claims 1-5, 7, 8, 16 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 8, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a communication unit”, “an image processing unit”, “a control unit”, “a recording unit”, each limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification provides no disclosure of a structure for each of the limitations “a communication unit”, “an image processing unit”, “a control unit”, “a recording unit” in claims 1-5, 7, 8, 16 and 17, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-17 cannot be determined.
Therefore, the claims 1-17 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c) Amend the written description of the specification such that it clearly links the structure,
material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6 and 9-15 are rejected as being dependent from claims 1 and 3.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitations “a communication unit”, “an image processing unit”, “a control unit”, “a recording unit” in claims 1-5, 7, 8, 16 and 17, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. And claims 1-6 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification provides no disclosure of a structure for each of the limitations “a communication unit”, “an image processing unit”, “a control unit”, “a recording unit” in claims 1-5, 7, 8, 16 and 17, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.
Claims 6 and 9-15 are rejected as being dependent from claims 1 and 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, 8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hitaka (US PGPUB 20160057310) in view of Fieglein et al. (US Patent # 10,678,837).
[Claim 1]
Hitaka teaches an image processing apparatus (mobile terminal 101) comprising a communication unit (218, figure 2) configured to communicate with an external apparatus;
an image processing unit configured to perform first image processing on first image data (Paragraph 60, fig. 2, image processing program 211 stored in DRAM 208); and a control unit (219) configured to transmit a request for executing second image processing which is different from the first image processing on the first image data to the external apparatus via the communication unit, and receive second image data on which the second image processing has been executed from the external apparatus via the communication unit (Paragraph 173, The mobile terminal 101 displays thumbnail images corresponding to the plurality of JPEG files, 
respectively, as a list on the display section, selects a thumbnail image in response to a user's operation, and selects the image ID of the JPEG file corresponding to the selected thumbnail image (step S1405).  The mobile terminal 101 refers to the file management information based on the image ID, and acquires information concerning an apparatus holding the RAW file corresponding to the image ID (location information) (step S1406).  The mobile terminal 101 connects to and communicates with the apparatus holding the RAW file (the camera 102 or the PC 105) based on the location information, and performs the RAW file search & development request process using the image ID (step S1407).  The apparatus holding the RAW file searches for the RAW file corresponding to the image ID and performs development processing on the 
		Hitaka fails to teach wherein in response that a function of the second image processing executable in the external apparatus is updated, the control unit determines whether to transmit a request again for executing the second image processing to the external apparatus. However Fieglein teaches that after the media library 78 has received 208 the media content from the new media sources, the media library 78 determines 212 whether the media content previously retrieved by the media library 78 has been updated at the media sources 66, 68, 70 with which the media library 78 is in communication.  In other words, the media library 78 determines 212 whether any of the media sources 66, 68, 70 with which the media library 78 is in communication has any updated media content 66b, 68b, 70b that has not yet been transmitted to the media library 78 (col. 14 lines 19-28, figure 6). If the media library 78 determines 212 that the media content previously retrieved by the media library 78 has been updated, the media library 78 retrieves 214 the updated media content 66b, 68b, 70b from the one or more of the media sources 66, 68, 70 that have the updated media content 66b, 68b, 70b (col. 14 lines 60-65).
Therefore taking the combined teachings of Hitaka and Feiglein, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a function of the second image processing executable in the external apparatus is updated, the control unit determines whether to transmit a request again for executing the second image processing to the external apparatus in order to have an updated image processing done on the image (media) automatically without requiring manual intervention in the event of an image content delivery failure.

Hitaka teaches wherein if the control unit determines that the requesting again for executing the second image processing is made to the external apparatus, the control unit selects image data adapted to the updated function of the second image processing from the plurality of first image data (Paragraph 173, The camera 102 or the external apparatus, such as the PC 105, holding the RAW files, transmits the file registration request information to the mobile terminal 101 (step S1403), and the mobile terminal 101 performs the file management information update process based on the received file registration request information (step S1404).The mobile terminal 101 displays thumbnail images corresponding to the plurality of JPEG files, respectively, as a list on the display section, selects a thumbnail image in response to a user's operation, and selects the image ID of the JPEG file corresponding to the selected thumbnail image (step S1405). 
[Claim 6]
Hitaka teaches wherein the first image processing includes at least one of a noise reduction function, an exposure compensation function, a lens compensation function, an HDR. (High Dynamic Range) function, a contrast adjustment function, a sharpness adjustment function, and a saturation adjustment function in image development processing (Paragraph 60).
[Claim 8]
Hitaka teaches wherein the image data to be subjected to the request again for executing the second image processing is the image data on which the second image processing has already been executed in the external apparatus (Paragraph 173, The apparatus holding the RAW file searches for the RAW file corresponding to the image ID and performs development processing on the RAW file found by the search to thereby generate a RAW developed image (Step S1408).  
[Claim 10]
Hitaka teaches wherein the first image processing and the second image processing are image development processing, the second image processing has more advanced functions than the first image processing (Paragraphs 60 and 173, Raw image development is more advanced).
[Claim 11]
Hitaka teaches wherein the first image data is RAW image data of a still or moving image data (JPEG is for still images and so the RAW data is for still images).
[Claim 12]
Hitaka teaches wherein the image processing apparatus is an image capture apparatus that generates RAW image data (Paragraph 44, a smartphone has a camera), and the external apparatus is a server apparatus (figure 14, external apparatus is a PC or server).
[Claim 13]
Hitaka teaches wherein the image processing apparatus is an image capture apparatus that generates RAW image data (Paragraph 44, a smartphone has a camera), and the external apparatus is an information processing apparatus owned by a user (figure 14, external apparatus is a PC. Owned by a user does not carry any patentable weight because it does not affect the functionality).
[Claim 14]
Hitaka teaches wherein the image processing apparatus is an image capture apparatus that generates RAW image data (Paragraph 44, a smartphone has a camera), and the external apparatus is a server apparatus, the image capture apparatus communicates with an information 
[Claim 15]
Hitaka teaches wherein the information processing apparatus updates an image development function with an update file received from the server apparatus (Paragraph 173, The camera 102 or the external apparatus, such as the PC 105, holding the RAW files, transmits the file registration request information to the mobile terminal 101 (step S1403), and the mobile terminal 101 performs the file management information update process based on the received file registration request information (step S1404).
[Claims 16-17]
These are method and computer-readable storage medium claims corresponding to apparatus claim 1 and are therefore analyzed and rejected based upon apparatus claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hitaka (US PGPUB 20160057310) in view of Ishiguro et al. (US PGPUB 20060142059).
[Claim 2]
Hitaka teaches an image processing apparatus (mobile terminal 101) comprising a communication unit (218, figure 2) configured to communicate with an external apparatus;
an image processing unit configured to perform first image processing on first image data (Paragraph 60, fig. 2, image processing program 211 stored in DRAM 208); and a control unit (219) configured to transmit a request for executing second image processing which is different from the first image processing on the first image data to the external apparatus via the communication unit, and receive second image data on which the second image processing has 
Hitaka fails to teach wherein the control unit determines whether to transmit a request again for executing the second image processing to the external apparatus, according to a communication state with the external apparatus. However Ishiguro teaches at Paragraphs 89-92 and 94 that if the composite device 100 is set to the direct transmission mode, the main CPU 161 in the main control unit 160 examines the current radio wave state via the transmission control unit 150 (step S208). In case of transmission "OK" as a result of this step S208, the processing from the subsequent step 210 is executed.  On the other hand, in case of transmission "NG", the main CPU 161 displays a message indicating that purport (communication impossibility) or the like on the color LCD monitor 143 in the LCD unit 140 (step S209). Incidentally, at the step 
Therefore taking the combined teachings of Hitaka and Ishiguro, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have the control unit determines whether to transmit a request again for executing the second image processing to the external apparatus, according to a communication state with the external apparatus so as to transmit the images only when the communication is possible thereby saving power.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitaka (US PGPUB 20160057310) in view of Zakharov et al. (US Patent # 20190286895).
[Claim 3]
Hitaka teaches an image processing apparatus (mobile terminal 101) comprising a communication unit (218, figure 2) configured to communicate with an external apparatus;
an image processing unit configured to perform first image processing on first image data (Paragraph 60, fig. 2, image processing program 211 stored in DRAM 208); and a control unit (219) configured to transmit a request for executing second image processing which is different from the first image processing on the first image data to the external apparatus via the communication unit, and receive second image data on which the second image processing has 
	Hitaka fails to teach wherein the control unit determines whether to transmit a request again for executing the second image processing to the external apparatus in accordance with an application of the second image data on which the second image processing has been executed. However Zakharov teaches that if the user only wants a quick scan and accuracy is not a concern (i.e., the quality of words to discard can be very low, since high quality processing is done at the server side), the user may select function 310 to perform an OCR operation on an image of a document that the user captured using a camera on the user device (Paragraph 45).
Therefore taking the combined teachings of Hitaka and Zakharov, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to .
Allowable Subject Matter
Claims 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696